Title: To Thomas Jefferson from Thomas T. Davis, [28 August 1801]
From: Davis, Thomas T.
To: Jefferson, Thomas


Sir
Danville Kentucky [28 Aug. 1801]
I have been informed that Mr W. Claiborn does not accept his appointment as Govenor of the Mississippi Territory: Should this be the case I would be pleased with the appointment. A Residence of thirteen years among the Western people & a frequent intercourse with every part of the Western Country enables me to form Just notions of them & their policy. Whether my character as a man authorise me to ask this or not you will be able to form some opinion from the large majorities by which I have been Elected to Congress from this State. Whether I am friendly to our Constitution or not can be decided by my Conduct since I have been in Congress. Frequent & long absences from home while attending my publick duty in Congress is disagreeable & unprofitable. Being considerably under middle life, with a growing family, my exertions are necessary for their support in some way & the practice of the Law irksome & Bar, in this Country crowded. I am with respect
your obt Sert.
Tho. T. Davis
The appointment of Colo. Jos. Crockett meets with universal approbation. Mr Fowler is Elected by a majority of near five thousand & I by a majority of 6.501.
